Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1-4 are pending. 

					
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



				
Written Description


2.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
A review of the language of instant claims indicates that RNA comprising at least 15 contiguous nucleotides over its full length, at least 80% identity to a DNA encoding at least a portion of Ras opposite (ROP) being able to inhibit the expression of ROP in an insect such as coleopterant or hemipteran is essential for practicing the invention. 
The specification teaches construction of two silencing vectors comprising rop v1/v3 hairpin-RNA construct that comprises a distinct segment of SEQ ID NO:1, respectively (paragraphs [00257]-[00264]). The specification further uses synthetic dsRNA targeting three regions of SEQ ID NO:1 to feed corn rootworm larvae and demonstrates efficacy against corn rootworm larvae for all three (Tables 2-3). The specification further teaches injection of dsRNAs targeting rop gene in Brown Stnk Bug and rop gene in pollen beetle (Meligethes aeneus), to cause significant mortality of Brown Stink Bug and pollen beetle (Meligethes aeneus), respectively(Tables 13 and 15).
First, neither the specification nor the prior art teaches representative number of rops in all the organisms including microbial, animal and plant. The specification only teaches rop gene from Drosophila, corn rootworm, pollen beetle and Brown Stink Bug. However, they do not represent all the rop genes in all organisms. Further, neither the specification nor the prior art teaches conserved structure for all the rop genes in all the organism including microbial, animal and plant. Although the specification teaches sec1 domain in rop protein, however there is no correlation between such structure and its 
Further, even for a known rop gene such as SEQ ID NO:1, neither the specification nor the prior art teaches a functional fragment comprising at least 15 contiguous bases of rop gene alone can be used for silencing. The only structure taught by specification is the hairpin construct comprising both sense and antisense sequence of a fragment of rop gene.  Still further, the specification also fails to teach conserved structure for variants of rop gene such as sequences 80% identical to rop gene. The specification fails to teach any sequence that differs from rop gene. The only species taught by the specification is several rop genes themselves. Therefore, given the breadth of the claim and the lack of further guidance, a person skilled in the art would conclude that applicants are not in possession of the whole claimed genus.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of species as claimed by the genus.  Applicants only describes SEQ ID NO:37 as target. Applicant fails to describe any variant therefore, needless to say the conserved structure shared by the variants.
 Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Scope of Enablement

10.	Claims 1-12, 15-18, 20, 23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with first strand that comprises at least 23 contiguous nucleotides of SEQ ID NO: 1 and a second strand that is complementary to the first strand, and wherein expression the dsRNA inhibits the gene of SEQ ID NO: 1 and causes mortality of corn rootworm upon injection, does not reasonably provide enablement for any sense or antisense alone, any dsRNA with any size targeting any rop gene in any organism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
 The claims are broadly drawn to RNA comprising at least 15 contiguous nucleotides over its full length, at least 80% identity to a DNA encoding at least a portion of Ras opposite (ROP) or wherein the RNA is able to inhibit the expression of ROP in a coleopterant or hemipteran. 
The specification teaches construction of two silencing vectors comprising rop v1/v3 hairpin-RNA construct that comprises a distinct segment of SEQ ID NO:1, respectively (paragraphs [00257]-[00264]). The specification further uses synthetic dsRNA targeting three regions of SEQ ID NO:1 to feed corn rootworm larvae and demonstrates efficacy against corn rootworm larvae for all three (Tables 2-3). The specification further teaches injection of dsRNAs targeting rop gene in Brown Stnk Bug and rop gene in pollen beetle (Meligethes aeneus), to cause significant mortality of Brown Stink Bug and pollen beetle (Meligethes aeneus), respectively(Tables 13 and 15).


Further, even if the dsRNA or antisense are intended to silence the SEQ ID NO: 1, the specification does not enable any gene using fragment thereof of any size to target any pest. Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 23 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 23 nucleotides in instant claims are not enabled for silencing a target gene. Colliver et al. (1997, Plant Molecular Biology 35:509-522) teach that introduction of a heterologous antisense chalcone synthase construct into L. corniculatus resulted in an unpredicted molecular and biochemical phenotype (abstract). Yibrah et al. teach that antisense construct based on the first quarter of the coding sequence from the 5’ end, or on the entire coding sequence, did not inhibit the synthesis of nopaline, whereas the effective construct consists of the 3’-terminal sequence from nucleotides 373 to 1565 of the nopaline synthase gene (1993 Hereditas 118:273-280; page 278, last paragraph of the left column). Still further, gene silencing is highly sequence dependent, the specification fails to provide guidance on how to use the silencing construct targeting SEQ ID NO:1 to silence its orthologs, if any,.
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum et al. (US Patent Application No. 20120164205).





	Baum et al. teach a SEQ ID NO:3882 from Diabrotica virgifera comprising 1557 bp having 93.8% identity to SEQ ID NO:1 (see alignment below). Baum et al. teach further teach introducing dsRNA targeting SEQ ID NO:3883 into the food source to feed the WCR to inhibit the growth of the pest. Baum et al. further teach transformed plant expressing the dsRNA targeting SEQ ID NO:3883 to control the WCR (Paragraphs [0045]-[0049]). Although Baum et al. do teach SEQ ID NO:3882 encodes a rop gene, such feature would be inherently exhibited by the WCR gene comprising SEQ ID NO:3882. Therefore the reference teach all the limitation set forth by instant claims.
	
RESULT 5
US-13-226-353A-3882
; Sequence 3882, Application US/13226353A
; Publication No. US20120164205A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Baum, James A
;  APPLICANT:Gilbertson, Larry A
;  APPLICANT:Kovalic, David K
;  APPLICANT:La Rosa, Thomas J
;  APPLICANT:Lu, Maolong
;  APPLICANT:Munyikwa, Tichifa R. I.
;  APPLICANT:Roberts, James K
;  APPLICANT:Wu, Wei
;  APPLICANT:Zhang, Bei
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR CONTROL OF INSECT INFESTATION IN
;  TITLE OF INVENTION:PLANTS
;  FILE REFERENCE: 38-21(53597)

;  CURRENT FILING DATE: 2012-02-27
;  PRIOR APPLICATION NUMBER: US 60/669,175
;  PRIOR FILING DATE: 2005-04-07
;  PRIOR APPLICATION NUMBER: 60560842
;  PRIOR FILING DATE: 2004-04-09
;  PRIOR APPLICATION NUMBER: 60565632
;  PRIOR FILING DATE: 2004-04-27
;  PRIOR APPLICATION NUMBER: 60579062
;  PRIOR FILING DATE: 2004-06-11
;  PRIOR APPLICATION NUMBER: 60603421
;  PRIOR FILING DATE: 2004-08-20
;  PRIOR APPLICATION NUMBER: 60617261
;  PRIOR FILING DATE: 2004-10-11
;  NUMBER OF SEQ ID NOS: 40774
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3882
;  LENGTH: 1557
;  TYPE: DNA
;  ORGANISM: Diabrotica virgifera
US-13-226-353A-3882

  Query Match             23.2%;  Score 1115.6;  DB 42;  Length 1557;
  Best Local Similarity   93.8%;  
  Matches 1173;  Conservative    0;  Mismatches   74;  Indels    3;  Gaps    1;

Qy       3238 CAGTAAGACGATGCTTTTAAATGCTTTTTGTGTGACTGGTACATATATTATAAATTAAGC 3297
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CAGTAAGACGATGCTTTTAAATGCTTTTTGTGTGACTGGTACATATATTATAAATTAAGC 60

Qy       3298 TTAGCGAGTAATTAAGAATCTTATCTTTAAATATCCAGTTGTACATCTTACATAGTGTAC 3357
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTAGCGAGTAATTAAGAATCTTATCTTTAAATATCCAGTTGTACATCTTACATAGTGTAC 120

Qy       3358 CTCTTAGAATAGGAAAATGTATTTTTCAACTGTACCTAACCAAACGCGTATAGCAAAAGG 3417
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTCTTAGAATAGGAAAATGTATTTTTCAACTGTACCTAACCAAACGCGTATAGCAAAAGG 180

Qy       3418 TGTAGAACGTGACAAAGAATAGCATAAAGAAGGACCTGAGCTTGTTTTAGTTATTCTTCC 3477
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TGTAGAACGTGACAAAGAATAGCATAAAGAAGGACCTGAGCTTGTTTTAGTTATTCTTCC 240

Qy       3478 TTCAAAATTAGATAATCCTTAAATTAAACTAGATATGTGTGCTAAAAAATCATCTCTGGC 3537
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTCAAAATTAGATAATCCTTAAATTAAACTAGATATGTGTGCTAAAAAATCATCTCTGGC 300

Qy       3538 GGTACAGCCAATAGAAAAGAAGCTGAGGAAGGTCTCAGATCACCGTGATCAATTATTTAA 3597
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGTACAGCCAATAGAAAAGAAGCTGAGGAAGGTCTCAGATCACCGTGATCAATTATTTAA 360

Qy       3598 GCAGAATAATGGAAAACTGGTCGTGAGCCATCTAAATCTTCTCTATGCTATAGTTTAAAC 3657
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCAGAATAATGGAAAACTGGTCGTGAGCCATCTAAATCTTCTCTATGCTATAGTTTAAAC 420

Qy       3658 GTACTACACCTATTTTCAAATCACAGCTTTGTATTCATGCTAGCTAACTTTGTATCATAT 3717
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTACTACACCTATTTTCAAATCACAGCTTTGTATTCATGCTAGCTAACTTTGTATCATAT 480


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CCTCAGTAGTTTATCGTGACCTATTTTTTATATATCTACTAAAAGACACCGATAGTTTTT 540

Qy       3778 CCAAAAAAAAAAACTTCTATTTGATAGAAAAATAAAAATTTATCGTTTACAAATTATGGT 3837
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CCAAAAAAAAAAACTTCTATTTGATAGAAAAATAAAAATTTATCGTTTACAAATTATGGT 600

Qy       3838 AAAATTATTTAGTTGTTATTATTCAGCATTTACAACGGTACAACGCTTTCTTTCAGTGCA 3897
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AAAATTATTTAGTTGTTATTATTCAGCATTTACAACGGTACAACGCTTTCTTTCAGTGCA 660

Qy       3898 GAACGAGTATCAAAATCATAATACGAGCAAAACTTAACGGAGCCCCAACATATACCAACC 3957
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GAACGAGTATCAAAATCATAATACGAGCAAAACTTAACGGAGCCCCAACATATACCAACC 720

Qy       3958 TTGAATAACACAAAATACAACAATTTCTTAGATCTGGGGAAAATCGTCGAAGATTTGACA 4017
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TTGAATAACACAAAATACAACAATTTCTTAGATCTGGGGAAAATCGTCGAAGATTTGACA 780

Qy       4018 ATTTCGGCCAATCAGAGCGCCATATTGTAGTCACGTGACCTAAAATTTTCCTAGATTCCA 4077
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ATTTCGGCCAATCAGAGCGCCATATTGTAGTCACGTGACCTAAAATTTTCCTAGATTCCA 840

Qy       4078 GTAAACTGGACTATTACAGGAGCGATAAAGCATTAATAGCGTTATTTGTGTTGGCTATCC 4137
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GTAAACTGGACTATTACAGGAGCGATAAAGCATTAATAGCGTTATTTGTGTTGGCTATCC 900

Qy       4138 CGAAGTTTGATTTTTTATAGTAGTCACGATGTTTTTGGTCGATGAAAGACTTTAGACAAT 4197
              |||||||||||||||||||||||||||||||||||||||||||||||||||||   ||||
Db        901 CGAAGTTTGATTTTTTATAGTAGTCACGATGTTTTTGGTCGATGAAAGACTTTGATCAAT 960

Qy       4198 GATTTTATATTCCCTACTACTCGTTTTGCCACTGAATGAAGCATTTTCCACATTCCTGTT 4257
              ||||||||||||||||||||||||||||||||||||||||||||||||| |||||||  |
Db        961 GATTTTATATTCCCTACTACTCGTTTTGCCACTGAATGAAGCATTTTCCTCATTCCTTAT 1020

Qy       4258 CGTTTTCTAGGAATATAAGTGTAAAATTGACTGACAAATTACATGTTTTCGTTACTATCA 4317
                | |||||   |||||||||||||||||| || | ||| |||||||||||||||| |  
Db       1021 AATGTTCTATATATATAAGTGTAAAATTGAATGTCGAATAACATGTTTTCGTTACTTTAT 1080

Qy       4318 TCGATACATCATTTTCGTAGAGGGCTGGATCATGCGTGGGTGATTAAAATACAGTTGTTG 4377
                |   | |||||||  |  |  | ||  |     | ||    | ||     ||||| ||
Db       1081 GTGTGTCCTCATTTTGTTTTATCGGTGAGTATATTGAGGTGATTAAACTCTAAGTTGGTG 1140

Qy       4378 TACGTTTCTTTTCGTCACCCTAGTCAATAAAGTCCTTATTTATGTGCTAGTGTTTCTATT 4437
              ||||||||||||| |||||| || |||||||| || ||||| |||| ||||| |||||||
Db       1141 TACGTTTCTTTTCCTCACCCCAGACAATAAAGGCCCTATTTTTGTGGTAGTGGTTCTATT 1200

Qy       4438 ATCGTTGGTTT---ACAGCGGTGTGTACATGACAAGGGCGATTTAAACGG 4484
              || ||| | ||   |  | || | |     || ||||| |||||||||||
Db       1201 ATTGTTTGGTTTACAGCGGGGGGGGACATGGAAAAGGGGGATTTAAACGG 1250

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,647,994. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims are broadly drawn to a method for controlling insect pest such as western corn rootworm comprising expressing a nucleotide sequence encoding an RNA comprising at least 15 contiguous nucleotides over its full length, at least 80% identity to a DNA encoding at least a portion of Ras opposite (ROP); or wherein the rop is from Diabriotica virgifera encoded by SEQ ID NO:1; or wherein the at least 80% identity is 85% identity; or a method of controlling an insect pest comprising feed to the insect pest a food source comprising the RNA.
Claims 1-25 of U.S. Patent No. 10,647,994 (‘994 thereafter) teach a method of controlling coleopteran or hemipteran pest such as WCR by feeding the dsRNA targeting the gene listed in claim 1 of patent ‘994. Claims 1-25 of U.S. Patent No. 10,647,994 (‘994 thereafter) teach further teach the transgenic plant expressing nucleic acid molecule encoding the dsRNA and using the transgenic plant to controlling the pest (claims 8, 24 and 25). Therefore claims 1-25 of U.S. Patent No. 10,647,994 anticipate instant claims.




	Summary
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/LI ZHENG/
Primary Examiner, Art Unit 1662